NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

GREGORY ROMAN,                        )
                                      )
             Petitioner,              )
                                      )
v.                                    )                 Case No. 2D19-2211
                                      )
SUNCOAST CREDIT UNION, A Federally )
Insured State Chartered Credit Union, )
BEACON ON THE 3RD STREET              )
CONDOMINIUM ASSOCIATION, LISA         )
BONHAM and RICHARD BONHAM,            )
                                      )
             Respondents.             )
                                      )

Opinion filed November 27, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Patricia A.
Muscarella, Judge.

Alexander R. Allred, Benjamin Hillard, and
Amy E. Cuykendall of Castle Law Group,
P.A., Largo, for Petitioner.

Richard S. McIver and H. Michael Muñiz
of Kass Shuler, P.A., Tampa, for
Respondents.

PER CURIAM.


              Denied.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.